Mugglin, J.
Appeal from a judgment of the County Court of Franklin County (Main, Jr, J.), rendered April 4, 2005, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree and was sentenced as a second felony offender to a prison term of 21fe to 5 years. He appeals, asserting that the Rockefeller Drug Law Reform Act (see L 2004, ch 738), which was signed into law after he was arrested but before he was sentenced, should apply retroactively to his case pursuant to the amelioration doctrine enunciated in People v Behlog (74 NY2d 237 [1989]).
We disagree and affirm. The Rockefeller Drug Law Reform Act was intended to apply only in instances where the criminal conduct was committed on or subsequent to the effective date thereof (see People v Ward, 27 AD3d 776, 778 [2006]; People v Clinton, 22 AD3d 887, 888 [2005]; see also People v Nelson, 21 AD.3d 861, 862 [2005], lv granted 6 NY3d 757 [2005]). In view of this disposition, defendant’s contention that he should have been advised that he was eligible to be sentenced to a determinate sentence pursuant to the Rockefeller Drug Law Reform Act is meritless.
*1180Cardona, P.J., Crew III, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.